Title: From James Madison to John Graham, 17 October 1803
From: Madison, James
To: Graham, John


Sir,
Department of State October 17. 1803
Your letter of May 10 was received during the absence of the President as well as myself from the seat of Government; and since our return the preparations for the meeting of Congress, have prevented an earlier acknowledgment of it.
In communicating to you the Presidents acceptance of your resignation, I have the pleasure to inform you, that you hold the same place in his favorable opinion, as led to your appointment, and that it would have coincided with his dispositions, if your services could have been preserved to the public, in such a translation of them as would have suited your wish to remain a little longer in Europe. It being presumed however that a mere private Secretaryship at London, unaccompanied by the provisional grade now united with it, might not be acceptable to you, and Mr Monroe having actually engaged Mr. Purviance for that service, it has not been thought necessary or proper to mention your name to him, with reference to it.
As the season of the year or other circumstances may make it convenient for you to remain some time longer at Madrid, you will understand it to be the President’s intention, that the time of your resignation’s taking effect, may be fixed by yourself. Whenever it shall be fixed and communicated to Mr Pinckney, he will of course provide himself with a private Secretary. I am Sir with much respect &c
James Madison
 

   
   Letterbook copy (DNA: RG 59, IM, vol. 6).



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:585.


